{¶ 11} Whether the unidentified driver negligently operated his automobile must be determined in the context of R.C. 4511.33, which states that a driver shall not change lanes until he has "first ascertained that such movement can be made with safety." In R.C. 4511.33, the General Assembly has established a rule of conduct for the road. Thus, its application to the issue of liability is a jury question. See Eisenhuth v. Moneyhon (1954),161 Ohio St. 367, 53 O.O. 274, 119 N.E.2d 440, paragraph three of the syllabus; see, also, Becker v. Shaull (1992),62 Ohio St.3d 480, 483, 584 N.E.2d 684.
 {¶ 12} Under Ohio's statutory doctrine of comparative negligence, if both drivers were negligent and Haas's negligence was "not greater than" the negligence of the unidentified driver, he would be entitled to judgment, and the trial court would then have to reduce the damages proportionately by the amount equal to the percentage of Haas's negligence. See R.C. 2315.33 and2315.35. If a jury found that Haas and the unidentified driver were each 50 percent at fault, the wrongful-death plaintiffs would be entitled to a judgment for damages reduced proportionately by the jury's finding of Haas's percentage of fault.
 {¶ 13} To prevail on its motion for summary judgment, Grange Mutual was required to show that with the evidence construed most strongly in favor of the plaintiffs, reasonable minds could come to but one conclusion, and that conclusion was adverse to them. See Civ.R. 56(C). Here, there are genuine issues of material fact relative to breach of duty and proximate cause that must be resolved by a jury.
 {¶ 14} The only witness to the event, Andrew Bankemper, testified by deposition that both drivers, each unaware of the other, started merging from their lanes into the same lane at the same time. He said that their actions "mirrored the actions of the other." In response to counsel's question, he agreed that "both *Page 627 
cars' behavior was exactly the same from the time * * * [he] first saw them pass * * * [and] there wasn't anything that one car did or didn't do that the other car didn't * * *." He surmised that Haas saw the unidentified vehicle and cut his wheel to the right to avoid the collision.
 {¶ 15} The majority concludes that neither driver was negligent until Haas reacted by jerking his automobile to the right. Surely, however, if any sort of contact between his automobile and the unidentified driver's automobile had occurred before he lost control, the majority would have been reluctant to conclude, as a matter of law, that there was no genuine issue of material fact regarding the unidentified driver's breach of a duty of reasonable care or proximate cause.
 {¶ 16} Bankemper did testify that the accident was caused when Haas "jerk[ed] his vehicle hard, right," but he also characterized it as an "evasive maneuver" to avoid the collision. Bankemper's testimony created factual issues relative to liability that can be determined only by a jury.